 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9

10   Andrew Mason Dvash-Banks, et al.,           Case No. CV 18-523-JFW (JCx)
11                       Plaintiffs,
12                v.                             PROTECTIVE ORDER
13   Michael R. Pompeo, et al.,                  [MODIFICATIONS MADE TO
                                                 PARAGRAPH 1.1, 2.1, 7.3, 13.3,
14                       Defendants.             FOOTNOTE 2 AND EXHIBITA]
15   ________________________________
16
           Upon the request of the parties in the above-captioned matter, in accordance
17
     with Federal Rule of Civil Procedure 26(c), Section 3(b)(11) of the Privacy Act of
18
     1974 (5 U.S.C. § 552a(b)(11)), and Federal Rule of Evidence 502(d), and finding
19
     good cause, the Court hereby enters the following Protective Order.
20
     1.    INTRODUCTION
21
           1.1.   Purposes and Limitations. As the parties have represented that
22
     discovery in this action is likely to involve production of confidential, proprietary,
23
     or private information for which special protection from public disclosure and from
24
     use for any purpose other than prosecuting this litigation may be warranted, this
25
     Court enters the following Protective Order. This Order does not confer blanket
26
     protections on all disclosures or responses to discovery. The protection it affords
27
     from public disclosure and use extends only to the limited information or items that
28
 1   (a) are entitled to confidential treatment under the applicable legal principles, (b) fall
 2   into one or more categories of “Protectable Information” specified in Section 1.2
 3   below, and (c) are designated as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER”
 4   in accordance with the procedures outlined in this Protective Order. Further, as set
 5   forth in Section 13.3, below, this Protective Order does not entitle the parties to file
 6   confidential information under seal. Rather, when the parties seek permission from
 7   the court to file material under seal, the parties must comply with Civil Local Rule
 8   79-5 and with any pertinent orders of the assigned District Judge and Magistrate
 9   Judge. See, e.g., Standing Order (Docket No. 27), Paragraph 9. Section 11 of this
10   Protective Order incorporates an agreement reached by the Parties pursuant to
11   Federal Rule of Evidence 502(e), and is intended to constitute an order pursuant to
12   Rule 502(d) and to displace the provisions of Rule 502(b).
13         1.2.   Good Cause Statement. In light of the nature of the claims and
14   allegations in this case and the parties’ representations that discovery in this case
15   will involve the production of confidential records, and in order to expedite the flow
16   of information, to facilitate the prompt resolution of disputes over confidentiality of
17   discovery materials, to adequately protect information the parties are entitled to keep
18   confidential, to ensure that the parties are permitted reasonable necessary uses of
19   such material in connection with this action, to address their handling of such
20   material at the end of the litigation, and to serve the ends of justice, a protective
21   order for such information is justified in this matter. Specifically, the Court finds
22   good cause to protect information within or derived from the following categories of
23   information (“Protectable Information”):
24                (a)    Personally identifiable information, such as social security
25         numbers, birth dates, home addresses, email addresses, passport numbers,
26         passport photos, personal signatures, and non-public telephone numbers;
27                (b)    Personal health, medical, tax, or financial information of the
28         Plaintiffs or their immediate family members;
                                                 2
 1                (c)    Confidential surrogacy or other reproduction-related agreements;
 2                (d)    Documents Plaintiffs filed under seal in other court proceedings;
 3                (e)    Information relating to minor children;
 4                (f)    Information that would reveal sensitive, unclassified information
 5         of the Government, including for example (i) operational details regarding the
 6         Government’s fraud prevention efforts—such as how the Government
 7         identifies or prevents fraudulent attempts to obtain a Consular Report of Birth
 8         Abroad or a U.S. Passport, or (ii) procedures for collecting, sharing, or using
 9         sensitive governmental information; and
10                (g)    Information relating to foreign governments or representatives of
11         foreign governments;1
12         The parties shall not designate any information/documents as “CONFIDENTIAL
13   – SUBJECT    TO    PROTECTIVE ORDER” without a good faith belief that such
14   information/documents have been maintained in a confidential, non-public manner,
15   that it fits one or more of the categories of “Protectable Information” specified above,
16   and that there is good cause or a compelling reason why it should not be part of the
17   public record of this case.
18   2.    DEFINITIONS
19         2.1.   Action: The instant action: Dvash-Banks v. Pompeo, Civil Case No.
20   18-523-JFW (JCx) (C.D. Cal.).
21         2.2.    Challenging Party: a Party or Non-Party that challenges the
22   designation of information or items under this Order.
23         2.3.   “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” Information or
24   Items: information (regardless of how it is generated, stored or maintained) or
25   tangible things that qualify for protection under Federal Rule of Civil Procedure
26   26(c), and as specified above in the Good Cause Statement.
27

28
     1
      Nothing in this protective order waives the Parties’ rights to withhold information
     under any applicable privileges or legal protections.
                                                3
 1          2.4.   Counsel: Outside Counsel of Record and House Counsel (as well as
 2   their support staff).
 3          2.5.   Designating Party: a Party or Non-Party that designates information or
 4   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL
 5   – SUBJECT TO PROTECTIVE ORDER.”
 6          2.6.   Disclosure or Discovery Material: all items or information, regardless
 7   of the medium or manner in which it is generated, stored, or maintained (including,
 8   among other things, testimony, transcripts, and tangible things), that are produced or
 9   generated in disclosures or responses to discovery in this matter.
10          2.7.   Document: includes all items listed in Federal Rule Civil Procedure
11   34(a)(1)(A) and (B).
12          2.8.   Expert: a person with specialized knowledge or experience in a matter
13   pertinent to the litigation who has been retained by a Party or its counsel to serve as
14   an expert witness or as a consultant in this Action.
15          2.9.   House Counsel: attorneys who are employees of a party to this Action.
16   House Counsel does not include Outside Counsel of Record or any other outside
17   counsel.
18          2.10. Non-Party: any natural person, partnership, corporation, association, or
19   other legal entity not named as a Party to this action.
20          2.11. Outside Counsel of Record: attorneys who are not employees of a
21   party to this Action but are retained to represent or advise a party to this Action and
22   have appeared in this Action on behalf of that party or are affiliated with a law
23   firm—or, in the case of federal officers or agencies, the Department of Justice—
24   which has appeared on behalf of that party, and includes support staff.
25          2.12. Party: any party to this Action, including all of its officers, directors,
26   employees, consultants, retained experts, and Outside Counsel of Record (and their
27   support staffs).
28
                                                 4
 1            2.13. Producing Party: a Party or Non-Party that produces Disclosure or
 2   Discovery Material in this Action.
 3            2.14. Professional Vendors: persons or entities that provide litigation
 4   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 5   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 6   and their employees and subcontractors.
 7            2.15. Protectable Information: information within or derived from the
 8   categories of information specified above in the Good Cause Statement.
 9            2.16. Protected Material: any Disclosure or Discovery Material that is
10   designated as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER.”
11            2.17. Receiving Party: a Party that receives Disclosure or Discovery
12   Material from a Producing Party.
13            2.18. Qualified Recipient: as further specified in Section 7.2 below, a Person
14   to whom a Receiving Party may disclose Protected Information.
15   3.       SCOPE OF PROTECTIONS
16            The protections conferred by this Order cover not only Protected Material (as
17   defined above), but also (1) any information copied or extracted from Protected
18   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
19   and (3) any deposition testimony, conversations, or presentations by Parties or their
20   Counsel that might reveal Protected Material, other than during a court hearing or at
21   trial.
22            Any use of Protected Material during a court hearing or at trial shall be
23   governed by the orders of the presiding judge. This Order does not govern the use of
24   Protected Material during a court hearing or at trial.
25            A Producing Party will not be restricted in its use or dissemination of the
26   Protected Information that it produces in this case. That said, the public disclosure of
27   information by a Producing Party may foreclose the party from properly designating
28
                                                 5
 1   the information as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or may operate as a
 2   waiver of such designation.
 3   4.    DURATION OF PROTECTIONS
 4         Even after final disposition of this litigation, the confidentiality obligations
 5   imposed by this Order shall remain in effect until a Designating Party agrees
 6   otherwise in writing or a court order otherwise directs. Final disposition shall be
 7   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 8   or without prejudice; and (2) final judgment herein after the completion and
 9   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
10   including the time limits for filing any motions or applications for extension of time
11   pursuant to applicable law.
12   5.    DESIGNATING PROTECTED MATERIAL
13         5.1.      Exercise of Restraint and Care in Designating Material for Protection.
14   Each Party or Non-Party that designates information or items for protection under
15   this Order must take care to limit any such designation to specific material that
16   qualifies under the appropriate standards. The Designating Party must designate for
17   protection only those parts of material, documents, items, or oral or written
18   communications that qualify so that other portions of the material, documents,
19   items, or communications for which protection is not warranted are not swept
20   unjustifiably within the ambit of this Order.
21         Mass, indiscriminate, or routinized designations are prohibited. Designations
22   that are shown to be clearly unjustified or that have been made for an improper
23   purpose (e.g., to unnecessarily encumber the case development process or to impose
24   unnecessary expenses and burdens on other parties) may expose the Designating Party
25   to sanctions.
26         If it comes to a Designating Party’s attention that information or items that it
27   designated for protection do not qualify for protection, that Designating Party must
28   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                  6
 1         5.2.   Manner and Timing of Designations. Except as otherwise provided in
 2   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
 3   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 4   under this Order must be clearly so designated before the material is disclosed or
 5   produced.
 6         Designation in conformity with this Order requires:
 7                (a) for information in documentary form (e.g., paper or electronic
 8         documents, but excluding transcripts of depositions), that the Producing Party
 9         affix at a minimum, the legend “CONFIDENTIAL – SUBJECT           TO   PROTECTIVE
10         ORDER” (hereinafter “CONFIDENTIAL legend”), to each page that contains
11         protected material. If only a portion or portions of the material on a page
12         qualifies for protection, the Producing Party also must clearly identify the
13         protected portion(s) (e.g., by making appropriate markings in the margins)
14         unless such portion(s) on its face obviously falls within one of the categories of
15         Protectable Information specified above in the Good Cause Statement (in which
16         case the “Confidential legend” on the page may suffice).
17                A Party or Non-Party that makes original documents available for
18         inspection need not designate them for protection until after the inspecting
19         Party has indicated which documents it would like copied and produced.
20         During the inspection and before the designation, all of the material made
21         available for inspection shall be deemed “CONFIDENTIAL – SUBJECT               TO

22         PROTECTIVE ORDER.” After the inspecting Party has identified the documents
23         it wants copied and produced, the Producing Party must determine which
24         documents, or portions thereof, qualify for protection under this Order. Then,
25         before producing the specified documents, the Producing Party must affix the
26         “CONFIDENTIAL legend” to each page that contains Protected Material. If
27         only a portion or portions of the material on a page qualifies for protection, the
28         Producing Party also must clearly identify the protected portion(s) (e.g., by
                                                7
 1         making appropriate markings in the margins) unless such portion(s) on its face
 2         obviously falls within one of the categories of Protectable Information defined
 3         in above in the Good Cause Statement (in which case the “Confidential legend”
 4         on the page will suffice).
 5                (b)   for testimony given in depositions, that the Designating Party
 6         identifies on the record, before the close of the deposition as protected
 7         testimony. After indicating on the record or promptly thereafter that a portion(s)
 8         of the deposition contains information that is “CONFIDENTIAL – SUBJECT          TO

 9         PROTECTIVE ORDER,” and within the time period allowed under Fed. R. Civ. P.
10         30(e)(1) for “review by the witness,” the Designating Party shall: (i) review the
11         deposition transcript, and identify by page and line number the specific
12         portion(s) of the transcript containing Protected Information; (ii) notify the
13         officer before whom the deposition was conducted (i.e., the court reporter) of
14         the specific portion(s) of the transcript that are designated and should be
15         marked by the officer on the official copy as “CONFIDENTIAL – SUBJECT TO
16         PROTECTIVE ORDER,” requesting as needed that such pages be separately bound
17         and/or that the officer also prepare and make available to the parties a redacted
18         copy of the transcript, and (iii) provide notice about the designated portion(s)
19         of the transcript to all Parties and Non-Parties who attended the deposition.
20                (c) for information produced in some form other than documentary, and
21         for any other tangible items, that the Producing Party affix in a prominent place
22         on the exterior of the container or containers in which the information is stored
23         the legend “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER.” If only a portion
24         or portions of the information warrants protection, the Producing Party, to the
25         extent practicable, shall identify the protected portion(s).
26         5.3.   Inadvertent Failures to Designate. The failure to designate information
27   as “Protected Information” does not, standing alone, waive the Designating Party’s
28   right to secure protection under this Order for such material. Upon timely correction
                                                8
 1   of a designation, the Receiving Party must make reasonable efforts to assure that the
 2   material is treated in accordance with the provisions of this Order.
 3   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4         6.1.   Timing of Challenges. Any Party or Non-Party may challenge a
 5   designation of confidentiality at any time that is consistent with the Court’s
 6   Scheduling Order.
 7         6.2.   Meet and Confer. The Challenging Party shall initiate the dispute
 8   resolution process under Local Rule 37-1, et seq.
 9         6.3.   The burden of persuasion in any such challenge proceeding shall be on
10   the Designating Party. Frivolous challenges, and those made for an improper
11   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
12   parties) may expose the Challenging Party to sanctions. Unless the Designating
13   Party has waived or withdrawn the confidentiality designation, all parties shall
14   continue to afford the material in question the level of protection to which it is
15   entitled under the Producing Party’s designation until the Court rules on the
16   challenge.
17   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
18         7.1.   Basic Principles. A Receiving Party may use Protected Material that is
19   disclosed or produced by another Party or by a Non-Party in connection with this
20   Action only for prosecuting, defending, or attempting to settle this Action. Such
21   Protected Material may be disclosed by a Receiving Party only to the categories of
22   persons and under the conditions described in this Order. When the Action has been
23   terminated, a Receiving Party must comply with the provisions of Section 14 below.
24         Protected Material must be stored and maintained by a Receiving Party at a
25   location and in a secure manner that ensures that access is limited to the persons
26   authorized under this Order.
27         7.2.   Disclosure of “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER”
28   Information or Items. Unless otherwise ordered by the court or permitted in writing
                                                9
 1   by the Designating Party, a Receiving Party may disclose any information or item
 2   designated “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” only to “Qualified
 3   Recipients,” who consist of:
 4               (a) parties to this action, as well as current and former employees and
 5         officers of the Department of State, who have a need to review the Protected
 6         Information for purposes of this Action;
 7               (b) the Receiving Party’s Outside Counsel of Record in this Action, as
 8         well as persons in the regular employ of said Outside Counsel of Record to
 9         whom it is reasonably necessary to disclose the information for this Action;
10               (b) the officers, directors, and employees (including House Counsel) of
11         the Receiving Party to whom disclosure is reasonably necessary for this Action;
12               (c) outside contractors hired by the Receiving Party (or by the Receiving
13         Party’s Outside Counsel of Record) to copy, image, sort, or otherwise manage
14         the storage or retrieval of Protected Information, and who have signed the
15         “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16               (d) Experts (as defined in this Order) of the Receiving Party to whom
17         disclosure is reasonably necessary for this Action and who have signed the
18         “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19               (e) the court (including this Court and/or any appellate court or tribunal
20         responsible for adjudicating claims related to this Action) and its personnel;
21               (f) court reporters and their staff;
22               (g) professional jury or trial consultants, mock jurors, and Professional
23         Vendors to whom disclosure is reasonably necessary for this Action and who
24         have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25               (h) the author or recipient of a document containing the information or
26         a custodian or other person who otherwise possessed or knew the information;
27               (i) during their depositions, or in preparation for their depositions,
28         witnesses, and attorneys for witnesses, in the Action to whom disclosure is
                                               10
 1         reasonably necessary provided: (1) the deposing party (or, during a preparation
 2         session, a Producing Party or a Receiving Party) requests that the witness sign
 3         the “Acknowledgment and Agreement to Be Bound” form attached as Exhibit
 4         A hereto; and (2) they will not be permitted to keep any confidential
 5         information unless they sign the “Acknowledgment and Agreement to Be
 6         Bound” attached as Exhibit A, unless otherwise agreed by the Designating
 7         Party or ordered by the court. Pages of transcribed deposition testimony or
 8         exhibits to depositions that reveal Protected Material may be separately bound
 9         by the court reporter and may not be disclosed to anyone except as permitted
10         under this Protective Order; and
11                (j) any mediator or settlement officer, and their supporting personnel,
12         mutually agreed upon by any of the parties engaged in settlement discussions.
13         7.3.   Although only certain categories of Qualified Recipients specified
14   above in paragraph 7.2 are required to sign the “Acknowledgment and Agreement to
15   Be Bound” (Exhibit A) prior to receiving Protected Information, a Receiving Party
16   (and/or its Outside Counsel of Record) disclosing Protected Information to any
17   Qualified Recipient must provide the Qualified Recipient (except for those listed in
18   paragraph 7.2(e), above) with a copy of this Protective Order, and inform the
19   Qualified Recipient of its terms. A Receiving Party (and/or its Outside Counsel of
20   Record) bears responsibility for ensuring that the Qualified Recipient understands
21   the compliance requirements, including that the Qualified Recipient shall submit to
22   the jurisdiction of the United States District Court for the Central District of
23   California if needed for the purpose of enforcing the terms of this order, even if such
24   enforcement proceedings occur after termination of this action.
25         7.4.   Each Receiving Party (and/or its Outside Counsel of Record) shall
26   maintain a list of any Qualified Recipients to whom the Receiving Party (and/or its
27   Outside Counsel of Record) discloses Protected Information. Upon request of
28   opposing counsel or the Court, counsel for a Party shall produce a copy of such list,
                                                11
 1   as well as any or all signed “Acknowledgment and Agreement to Be Bound”
 2   (Exhibit A) Forms in their possession.
 3   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
 4   PRODUCED IN OTHER LITIGATION
 5         If a Party is served with a subpoena or a court order issued in other litigation
 6   that compels disclosure of any information or items designated in this Action as
 7   “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER,” that Party must:
 8                (a) promptly notify in writing the Designating Party. Such notification
 9         shall include a copy of the subpoena or court order unless prohibited by law;
10                (b) promptly notify in writing the party who caused the subpoena or
11         order to issue in the other litigation that some or all of the material covered by
12         the subpoena or order is subject to this Protective Order. Such notification shall
13         include a copy of this Protective Order; and
14                (c) cooperate with respect to all reasonable procedures sought to be
15         pursued by the Designating Party whose Protected Material may be affected.
16         If the Designating Party timely seeks a protective order, the Party served with
17   the subpoena or court order shall not produce any information designated in this action
18   as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” before a determination by the
19   court from which the subpoena or order issued, unless the Party has obtained the
20   Designating Party’s permission, or unless otherwise required by the law or court
21   order. The Designating Party shall bear the burden and expense of seeking protection
22   in that court of its confidential material and nothing in these provisions should be
23   construed as authorizing or encouraging a Receiving Party in this Action to disobey a
24   lawful directive from another court.
25   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
26   PRODUCED IN THIS LITIGATION
27                (a) The terms of this Order are applicable to information produced by a
28         Non-Party in this Action and designated as “CONFIDENTIAL – SUBJECT             TO
                                               12
 1   PROTECTIVE ORDER.”         Such information produced by Non-Parties in
 2   connection with this litigation is protected by the remedies and relief provided
 3   by this Order. Nothing in these provisions should be construed as prohibiting
 4   a Non-Party from seeking additional protections.
 5         (b) In the event that a Party is required, by a valid discovery request, to
 6   produce a Non-Party’s confidential information in its possession, and the Party
 7   is subject to an agreement with the Non-Party not to produce the Non-Party’s
 8   confidential information, then the Party shall:
 9                (1) promptly notify in writing the Requesting Party and the Non-
10         Party that some or all of the information requested is subject to a
11         confidentiality agreement with a Non-Party;
12                (2) promptly provide the Non-Party with a copy of the Protective
13         Order in this Action, the relevant discovery request(s), and a reasonably
14         specific description of the information requested; and
15                (3) make the information requested available for inspection by the
16         Non-Party, if requested.
17         (c) If a Non-Party represented by counsel fails to commence the process
18   called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the
19   notice and accompanying information or fails contemporaneously to notify the
20   Receiving Party that it has done so, the Receiving Party may produce the Non-
21   Party’s confidential information responsive to the discovery request. If an
22   unrepresented Non-Party fails to seek a protective order from this court within
23   14 days of receiving the notice and accompanying information, the Receiving
24   Party may produce the Non-Party’s confidential information responsive to the
25   discovery request.    If the Non-Party timely seeks a protective order, the
26   Receiving Party shall not produce any information in its possession or control
27   that is subject to the confidentiality agreement with the Non-Party before a
28   determination by the court unless otherwise required by the law or court order.
                                         13
 1         Absent a court order to the contrary, the Non-Party shall bear the burden and
 2         expense of seeking protection in this court of its Protected Material.
 3   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 4         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 5   Protected Material to any person or in any circumstance not authorized under this
 6   Protective Order, the Receiving Party must immediately (a) notify in writing the
 7   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 8   all unauthorized copies of the Protected Material, (c) inform the person or persons to
 9   whom unauthorized disclosures were made of all the terms of this Order, and (d)
10   request such person or persons to execute the “Acknowledgment and Agreement to
11   Be Bound” that is attached hereto as Exhibit A.
12   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
13   PROTECTED MATERIAL
14         11.1. The production of a Document, or part of a Document, shall not
15   constitute a waiver of any privilege or protection as to any portion of that
16   Document, or as to any undisclosed privileged or protected communications or
17   information concerning the same subject matter, in this or in any other proceeding.
18   This Section applies to attorney-client privilege, work-product protections, as well
19   as all other protection afforded by Federal Rule of Civil Procedure 26(b) and
20   governmental privileges. Nothing in this Section shall constitute an admission that
21   any Document disclosed in this litigation is subject to any of the foregoing
22   privileges or protections, or that any party is entitled to raise or assert such
23   privileges. Additionally, nothing in this Section shall prohibit parties covered by
24   this Section from withholding from production any Document covered by any
25   applicable privilege or protection.
26         11.2. This Section of the Protective Order is intended to constitute an order
27   pursuant to Federal Rule of Evidence 502(d) and to displace the provisions of Rule
28   502(b). That is, the disclosure of privileged or protected information in this litigation
                                                 14
 1   shall not constitute a subject matter waiver of the privilege or protection in this or
 2   any other federal or state proceeding, regardless of the standard of care or specific
 3   steps taken to prevent disclosure. However, nothing in this Order shall limit a
 4   Producing Party’s right to conduct a pre-production review of Documents as it
 5   deems appropriate.
 6         11.3. The procedures applicable to a claim of privilege on a produced
 7   Document and the resolution thereof shall be as follows:
 8                (a) If a Receiving Party discovers a Document, or part thereof, produced
 9         by another party that is privileged or otherwise protected, the Receiving Party
10         shall promptly notify the Producing Party, as well as any other party who also
11         received the Document in discovery. Each party who received the Document
12         must then return the Document or make reasonable efforts to destroy it and
13         certify to the Producing Party that reasonable efforts have been made to destroy
14         it. Nothing in this Order is intended to shift the burden to identify privileged
15         and protected Documents from the Producing Party to the Receiving Party(ies).
16                (b) If the Producing Party determines that a Document produced, or part
17         thereof, is subject to a privilege or privileges, the producing party shall
18         promptly give the Receiving Party(ies) notice of the claim of privilege
19         (“privilege notice”).
20                (c) The privilege notice must contain information sufficient to identify
21         the Document including, if applicable, a Bates number as well as identification
22         of the privilege asserted and its basis.
23                (d) Upon receiving the privilege notice, if a Receiving Party agrees with
24         the privilege assertion made, that Receiving Party must promptly return the
25         specified Document(s) and any copies or make reasonable efforts to destroy the
26         Document(s) and copies and certify to the producing party that reasonable
27         efforts have been made to destroy the Document(s) and copies thereof. The
28         Receiving Party must sequester and destroy any notes taken about the
                                                15
 1   Document. If the Receiving Party disclosed the Document or information
 2   specified in the notice before receiving the notice, it must take reasonable steps
 3   to retrieve it, and so notify the Producing Party of the disclosure and its efforts
 4   to retrieve the Document or information.
 5         (e) Upon receiving the privilege notice, if a Receiving Party wishes to
 6   dispute a Producing Party’s privilege notice, that Receiving Party shall
 7   promptly meet and confer with the Producing Party. The Document(s) shall be
 8   sequestered and not be used by the Receiving Party in the litigation (e.g., filed
 9   as an exhibit to a pleading; used in deposition) while the dispute is pending. If
10   the parties are unable to come to an agreement about the privilege assertions
11   made in the privilege notice, the Receiving Party may make a sealed motion
12   for a judicial determination of the privilege claim. Any motion challenging a
13   party’s privilege assertion must comply with Local Rules 37-1 and 37-2,
14   including the Joint Stipulation requirement, and Local Rule 79-5, and may be
15   filed under seal only pursuant to a separate court order authorizing the sealing
16   of the specific Protected Material at issue.
17         (f) Pending resolution of the judicial determination, the parties shall all
18   preserve and refrain from using the challenged information for any purpose
19   other than the dispute concerning the privilege notice and shall not disclose it
20   to any person other than those required by law to be served with a copy of the
21   sealed motion. A Receiving Party’s motion challenging the assertion must not
22   publicly disclose the information claimed to be privileged. Any further briefing
23   by any party shall also not publicly disclose the information claimed to be
24   privileged if the privilege claim remains unresolved or is resolved in the
25   Producing Party’s favor.
26         (g) If a Document must be returned or destroyed as determined by the
27   process above, that Document, along with copies and notes about the
28   Document, that exist on back-up tapes, systems, or similar storage need not be
                                         16
 1         immediately deleted or destroyed, and, instead, reasonable efforts will be made
 2         to overwrite or destroy such materials in the normal course of business. Until
 3         they are overwritten in the normal course of business, the receiving party will
 4         take reasonable steps to limit access, if any, to the persons necessary to conduct
 5         routine IT and cybersecurity functions.
 6   12.   AUTHORIZATION TO DISCLOSE INFORMATION SUBJECT TO
 7   THE PRIVACY ACT.
 8         In response to discovery requests or obligations in this case without obtaining
 9   the prior written consent of the individuals about whom such records or information
10   pertain, federal agencies and their counsel are authorized to disclose records and other
11   information covered by the Privacy Act, 5 U.S.C. § 552a, regarding the following four
12   individuals: Andrew Mason Dvash-Banks, Elad Dvash-Banks, A.J.D.-B., and
13   E.J.D.-B.
14   13.   MISCELLANEOUS
15         13.1. Right to Further Relief. Nothing in this Order abridges the right of any
16   person to seek its modification by the Court in the future.
17         13.2. Right to Assert Other Objections. This Protective Order does not
18   require the production of information subject to any applicable privilege or legal
19   protection. No Party waives any right it otherwise would have to object to disclosing
20   or producing any information or item on any ground not addressed in this Protective
21   Order. Similarly, no Party waives any right to object on any ground to use in
22   evidence of any of the material covered by this Protective Order.
23         13.3. Filing Protected Material. This Protective Order does not alter the
24   requirements of Civil Local Rule 79-5, which requires an order of the Court
25   permitting documents to be filed under seal. This Protective Order provides no such
26   permission. A Party that seeks to file under seal any Protected Material must
27   comply with Civil Local Rule 79-5, and specifically with Local Rule 79-5.2.2
28   (Under-Seal Documents in Non-Sealed Civil Cases), and with any pertinent orders
                                               17
 1   of the assigned District Judge and Magistrate Judge.2 See, e.g., Standing Order
 2   (Docket No. 27), Paragraph 9. If a Party's request to file Protected Material under
 3   seal is denied by the court, then the Receiving Party may file the information in the
 4   public record unless otherwise instructed by the court.
 5   14.   FINAL DISPOSITION
 6         After the final disposition of this Action, as defined in Section 4, within 60 days
 7   of a written request by the Designating Party, each Receiving Party—and each
 8   Qualified Recipient (other than those listed in Section 7.2(e) above) to whom
 9   Protected Information has been disclosed by a Receiving Party—must return all
10   Protected Material to the Producing Party or destroy such material. As used in this
11   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
12   summaries, and any other format reproducing or capturing any of the Protected
13   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
14   and/or Qualified Recipient must submit a written certification to the Producing Party
15   (and, if not the same person or entity, to the Designating Party) by the 60 day deadline
16   that (1) identifies (by category, where appropriate) all the Protected Material that was
17   returned or destroyed and (2) affirms that the Receiving Party has not retained any
18   copies, abstracts, compilations, summaries or any other format reproducing or
19   capturing any of the Protected Material. Notwithstanding this provision, Counsel are
20   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
21   and hearing transcripts, legal memoranda, correspondence, deposition and trial
22   exhibits, expert reports, attorney work product, and consultant and expert work
23   product, even if such materials contain Protected Material. Any such archival copies
24
     2
25     Among other things, Local Rule 79-5.2.2(b) specifies that a filing party must—at
     least 3 days before seeking to file under seal a document containing information
26   previously designated by another as “CONFIDENTIAL – SUBJECT TO PROTECTIVE
     ORDER”—confer with the Designating Party in an attempt to eliminate or minimize
27   the need for filing under seal by means of redaction. But see Standing Order
     (Docket No. 27), Paragraph 9 (requiring that designating party be afforded five
28   calendar days notice of intent to file such documents, and setting out procedure/time
     line for resolving objections).
                                               18
 1   that contain or constitute Protected Material remain subject to this Protective Order
 2   as set forth in Section 4.
 3   15.   VIOLATIONS
 4         Any violation of this Order may be punished by any and all appropriate
 5   measures including, without limitation, contempt proceedings and/or monetary
 6   sanctions.
 7         This Court has and retains jurisdiction to enforce the terms of this order, even
 8   after the final disposition of this Action. Any Party or Qualified Recipient to whom
 9   “CONFIDENTIAL – SUBJECT       TO   PROTECTIVE ORDER” information or materials is
10   disclosed shall submit to the jurisdiction of the United States District Court for the
11   Central District of California for the purpose of enforcing the terms of this Protective
12   Order, even if such enforcement proceedings occur after termination of this action.
13         IT IS SO ORDERED.
14

15   DATED: December 19, 2018
16

17   __________/s/_______________
     Honorable Jacqueline Chooljian
18   United States Magistrate Judge
19

20

21

22

23

24

25

26
27

28
                                               19
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I,   _____________________________             [print   or   type   full   name],    of
 5   _________________________________________________ [print or type full
 6   address], declare under penalty of perjury that I have read in its entirety and
 7   understand the Protective Order that was issued by the United States District Court
 8   for the Central District of California on December 19, 2018, in the case of Dvash-
 9   Banks v. Pompeo, Civil Case No. 18-523-JFW (JCx) (C.D. Cal.). I agree to comply
10   with and to be bound by all the terms of this Protective Order and I understand and
11   acknowledge that failure to so comply could expose me to sanctions and punishment
12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
13   any information or item that is subject to this Protective Order to any person or entity
14   except in strict compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Protective Order, even if such enforcement proceedings occur after termination of this
18   action. I hereby appoint ______________________________________ [print or
19   type full name] of ____________________________________________________
20   ___________________________________________________________________
21   [print or type full address and telephone number] as my California agent for service
22   of process in connection with this action or any proceedings related to enforcement
23   of this Protective Order.
24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27

28   Signature: __________________________________
                                               20
